The bill states, that the complainant Joseph Wilkinson being seized in fee of an island in Wiltown river, exchanged the same with his uncle Morton Wilkinson, now deceased, for a plantation situate on the east side of Edisto river; and in addition to the island thus exchanged, agreed to pay him two thousand pounds sterling: But although this exchange wás agreed upon, yet no titles were ever executed by either party. Afterwards some other sales and exchanges took place between the complainant and his uncle, the terms of which are set forth in the bill, but no writings of any kind were drawn or signed: In consequence of this agreement, the said Morton took possession of the said island, and put the complainant in possession of the land he was to have in the arrangement between them: That the said Morton Wilkinson during his life, and his representatives since his death, and your orator, have cultivated the same, from the time of the contract until the filing of this bill — But the said Morton neglected to make your orator titles for his purchase; and your orator, although he has received considerable payment for the sale of his said island, did neglect to make titles for the same, but that he is willing at all times to complete the former part of his contract.- — Your orator further sheweth, that the said Morton Wilkinson suddenly died intestate, in December, one thousand seven hundred and ninety, leaving Edward Wilkinson, a minor, his son and heir.— Your orator is advised and believes, .that although the facts herein stated are known to the mother of the said Edward Wilkinson, and to his nearest connexions and relations, yet that in consequence of the minority of the said Edward, your orator can obtain relief only in this *202honourable court: He therefore prays your honours to decree the said Edward Wilkinson to confirm the said contract, to convey over to your orator the lands herein charged to have been purchased by him from the said Morton Wilkinson — Upon your orator’s making due proof of the allegations herein contained.
SEPTEMBER. 1791.
Decree.
The answer of Edward Wilkinson the minor, licir at law of colonel Morton Wilkinson, was in the usual form, neither admitting nor denying the facts charged in the bill, but praying that his rights might be protected.
The case came to a hearing on the 21st September, 1791, and was argued by Mr. E. Rutledge for the complainant, and Mr. T. Parker for defendant. The solicitor for complainant produced and read the examinations of Thomas Martin and James Legare, and the affidavit of Mrs. Susannah Wilkinson, the mother of the defendant, whose testimony established the facts alleged in the bill. Whereupon the court ordered and decreed, that the complainant Joseph Wilkinson do forthwith make good and sufficient conveyances in fee simple to Susannah Wilkinson, the mother and guardian of the defendant the minor, and in trust for him, of the island in bill mentioned: And that the said E. Wilkinson the minor, by his said guardian, do make good and sufficient conveyances in fee simple to the complainant, of the land in bill mentioned: And that this decree be binding on the infant, unless on being served with subpoena to shew' cause against the same, he shall, within six months after coming of age, shew good cause to the contrary. The testimony to he perpetuated.